On July 27, 1936, the motion for new trial was overruled, and it is sought to review the errors occurring at the trial by the order overruling the same. The petition in error and case-made attached was filed in this court on January 29, 1937, more than six months from the date of the order overruling the motion for new trial.
A motion to dismiss has been filed and same must be sustained. Cannon v. Martin, 174 Okla. 22, 49 P.2d 684.
Appeal dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and CORN, GIBSON, and HURST, JJ., concur.